296 U.S. 572
56 S.Ct. 99
80 L.Ed. 404
Justus B. LINDERHOLM, petitioner,v.The STATE OF KANSAS.*
No. 128.
Supreme Court of the United States
October 14, 1935

1
Mr. Justus B. Linderholm, pro se.


2
On petition for writ of certiorari to the Supreme Court of the State of Kansas.


3
See 84 Kan. 603, 892, 114 P. 857.


4
The motion for leave to proceed further herein in forma pauperis is denied for the reason that the Court upon examination of the papers herein submitted, finds no ground upon which writ of certiorari should be granted. The petition for writ of certiorari is therefore also denied.



*
 Rehearing denied 296 U. S. 662, 56 S. Ct. 166, 80 L. Ed. 471.